MEMORANDUM **
Cosme Sanchez-Espino appeals from the 60-month sentence imposed following *173his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sanchez-Espino contends that the district court provided insufficient notice of its intent to sentence him above the Sentencing Guidelines range pursuant to Federal Rule of Criminal Procedure 32(h). This contention fails. The district court was not required to provide notice in this case. See Irizarry v. United States, — U.S. -, 128 S.Ct. 2198, 2203-04, 171 L.Ed.2d 28 (2008). Moreover, the district court sent the parties written notice that it may sentence Sanchez-Espino above the Guidelines range because of the nature and circumstances of the offense and the history and characteristics of the defendant.
Sanchez-Espino also contends that the district court procedurally erred by failing to articulate how it arrived at his sentence and by incorrectly applying an upward departure pursuant to U.S.S.G. § 4A1.3. We conclude that the district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 995 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*173ed by 9th Cir. R. 36-3.